—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered June 16, 1992, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred by limiting the prosecution and defense counsels’ choice for alternate jurors to their respective prior peremptorily-challenged venirepersons. This issue has not been preserved for appellate review, since the defense counsel specifically stated that she had no objection to the court’s method for the selection of alternate jurors (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant has failed to demonstrate any prejudice, as the sole alternate juror, who was selected by the prosecutor and consented to by the defendant, was dismissed before jury deliberations.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.